Citation Nr: 1226392	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  96-49 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbosacral spine disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for generalized arthritis.

3.  Entitlement to service connection for generalized arthritis.

4.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include anxiety disorder.

5.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for kidney disease.

8.  Entitlement to service connection for urinary incontinence.

9.  Entitlement to a disability rating greater than 60 percent for a shell fragment wound of the left hand on an extraschedular basis.

10.  Entitlement to a disability rating greater than 20 percent for a shell fragment wound of the right ankle.

11.  Entitlement to an initial compensable rating for left ear tympanic membrane perforation.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1951 to March 1954.

This appeal has a long and complicated procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied, in pertinent part, the Veteran's claim for a disability rating greater than 20 percent for a shell fragment wound of the left hand.

This matter also is on appeal from a November 1996 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for kidney disease.  A RO hearing was held in December 1996 and a copy of the hearing transcript has been added to the record.

This matter also is on appeal from an August 2001 rating decision in which the RO granted, in pertinent part, the Veteran's service connection claim for left ear tympanic membrane perforation, assigning a zero percent rating effective November 30, 1999.  The RO also denied, in pertinent part, the Veteran's service connection claims for urinary incontinence, a lumbosacral spine disability, and for generalized arthritis and his claim for a disability rating greater than 20 percent for a shell fragment wound of the right ankle.

In a December 2001 rating decision, the RO assigned a higher 60 percent rating effective October 20, 1995, for the Veteran's service-connected shell fragment wound of the left hand.

In September 2003, the Board denied, in pertinent part, the Veteran's service connection claims for a lumbosacral spine disability and for generalized arthritis.  The Board also remanded, in pertinent part, the Veteran's increased rating claims for left ear tympanic membrane perforation and for residuals of a shell fragment wound to the right ankle and his service connection claims for kidney disease and for urinary incontinence to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The September 2003 Board decision was not appealed with respect to the denial of the Veteran's service connection claims for a lumbosacral spine disability and for generalized arthritis.  Thus, this decision is now final with respect to these claims.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a lumbosacral spine disability and for generalized arthritis are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In a May 2004 rating decision, the RO assigned a higher 20 percent rating effective February 2, 2001, for the Veteran's service-connected shell fragment wound of the right ankle.

This matter also is on appeal from a November 2004 rating decision in which the RO denied the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include anxiety disorder (which was characterized as anxiety disorder, claimed as nervous condition secondary to service-connected disabilities).  The RO also denied the Veteran's claim of entitlement to a TDIU.  Although the Veteran timely disagreed with this decision in December 2004, he failed to perfect a timely appeal.  Thus, the November 2004 rating decision became final with respect to the denial of the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include anxiety disorder.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the November 2004 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

All of the Veteran's currently appealed claims were denied in a June 2007 rating decision.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having an anxiety disorder.  Because the Veteran failed to perfect a timely appeal with respect to the November 2004 denial of his service connection claim for an acquired psychiatric disability other than PTSD, to include anxiety disorder, as noted above, this issue is as stated on the title page of this decision.  See Barnett, 83 F.3d at 1380, and Jackson, 265 F.3d at 1369.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As is explained below in greater detail, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In September 2003, the Board denied the Veteran's claims of service connection for a lumbosacral spine disability and for generalized arthritis and the Veteran did not appeal.

2.  The evidence received since the September 2003 Board decision is insufficient to reopen the previously denied claim of service connection for a lumbosacral spine disability because it does not relate to an unestablished fact necessary to substantiate this claim.

3.  The evidence submitted since September 2003 relates to an unestablished fact necessary to substantiate the claim of service connection for generalized arthritis because it suggests that the Veteran currently experiences generalized arthritis which may be related to active service.

4.  The competent evidence shows that the Veteran's generalized arthritis is not related to active service.

5.  In November 2004, the RO denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder.

6.  The evidence submitted since November 2004 relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder, because it suggests that the Veteran currently experiences an anxiety disorder which may be related to active service.

7.  The competent evidence suggests that the Veteran's current anxiety disorder is related to active service.

8.  The competent evidence shows that the Veteran does not experience any current disability due to PTSD which could be attributed to active service.

9.  The competent evidence shows that the Veteran's current kidney disability is not related to active service.

10.  The competent evidence shows that the Veteran's current urinary incontinence is related to active service.

11.  The competent evidence shows that the Veteran's service-connected shell fragment wound of the left hand is manifested by, at worst, complete paralysis of the ulnar nerve; referral to the Director, C&P Service, for extraschedular consideration is not warranted.

12.  The competent evidence shows that the Veteran experiences a painful scar associated with his service-connected shell fragment wound of the left hand.

13.  The competent evidence shows that the Veteran's service-connected shell fragment wound of the right ankle is manifested by, at worst, complaints of right ankle pain.

14.  The competent evidence shows that the Veteran's service-connected left ear tympanic membrane perforation results in no disability.


CONCLUSIONS OF LAW

1.  The September 2003 RO decision, which denied the Veteran's claims of service connection for a lumbosacral spine disability and for generalized arthritis, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted since the September 2003 Board decision in support of the claims of service connection for a lumbosacral spine disability is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Evidence submitted since the September 2003 Board decision in support of the claim of service connection for generalized arthritis is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Generalized arthritis was not incurred in or aggravated by active service nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

4.  The November 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302 (2011).

5.  Evidence submitted since the November 2004 RO decision in support of the claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder, is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

6.  Anxiety disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

7.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

8.  Kidney disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

9.  Urinary incontinence was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

10.  The criteria have not been met for referral to the Director, C&P Service, for consideration of whether a disability rating greater than 60 percent for a shell fragment wound of the left hand is warranted on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8599-8516 (2011).

11.  The criteria for a separate 10 percent rating, and no higher, for a scar associated with a service-connected shell fragment wound of the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, DC 7804 (2011).

12.  The criteria for a disability rating greater than 20 percent for a shell fragment wound of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2011).

13.  The criteria for an initial compensable rating for left ear tympanic membrane perforation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.87, DC 6211 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here with respect to the Veteran's application to reopen a previously denied service connection claim for an acquired psychiatric disability other than PTSD, to include anxiety disorder, and his service connection claim for urinary incontinence, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's other currently appealed claims, the Board notes that, in letters issued in March 2001, August 2002, August 2004, March and December 2007, and in July 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claims.  These letters also informed the Veteran to submit medical evidence showing that his service-connected shell fragment wounds of the left hand and right ankle and his service-connected left ear tympanic membrane perforation had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The March and December 2007 and July 2009 letters also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claims of service connection for a lumbosacral spine disability and for generalized arthritis and noted the evidence needed to substantiate the underlying claims.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the March and December 2007 and July 2009 VCAA notice letters.  These letters informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disabilities.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received statements of the case in April and December 1996, April 2002, March 2005, and in October 2007 addressing his claims.  He also received supplemental statements of the case in June 2002, July 2006, October 2007, April and December 2008, June 2010, and in May 2011 addressing his claims.  Specific VCAA notice to the Veteran of the ratings to be applied to the symptomatology of his disabilities is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his claims.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

The Board recognizes that, in Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010), the Court held that "[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  The Board finds that Hickson is particularly relevant in this case, as the RO declined to reopen the Veteran's claim and did not address it on the merits.  The Court did not require in Hickson, however, that every claim reopened by the Board after the RO has denied reopening must be remanded to the RO in the first instance.  The Board also is aware of the decision in Bernard v. Brown, 4 Vet. App. 384, 393 (1993), in which the Court held that, when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing and, if not, whether the claimant has been prejudiced thereby.

As noted, the Veteran has been provided with complete notice of VA's duties to notify and assist him with respect to a service connection claim.  He also has submitted argument and evidence in support of the underlying service connection claim for generalized arthritis on the merits.  Because the Veteran has received a full and fair opportunity to participate in the adjudication of this claim, the Board finds that it may adjudicate the merits of the underlying service connection claim for generalized arthritis without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claims of service connection for a lumbosacral spine disability.  Although the evidence supports reopening the previously denied service connection claim for generalized arthritis, it does not support granting this claim on the merits.  The evidence also does not support granting service connection for PTSD or for kidney disease or increased ratings for shell fragment wounds of the left hand and the right ankle.  The evidence finally does not support granting an initial compensable rating for left ear tympanic membrane perforation.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  Id., at 394.  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in October 2007, November 2008, and in June 2011, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice letters issued in March and December 2007 and in July 2009 also contained appropriate Dingess notice.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, with respect to the Veteran's increased rating claim for a shell fragment wound of the left hand and his service connection claim for kidney disease, the RO could not have provided pre-adjudication notice because the currently appealed rating decisions issued in March 1996 and November 1996, respectively, were promulgated prior to the VCAA's enactment.  Appropriate pre-adjudication VCAA notice was issued on the Veteran's other currently appealed claims.  Because the appellant's claims are being denied in this decision, as outlined below, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision issued in August 2001 was fully favorable to the Veteran on the issue of service connection for left ear tympanic membrane perforation, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard , 4 Vet. App. at 394; see also Dingess, 19 Vet. App. at 473.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The RO has attempted to obtain the Veteran's complete Social Security Administration (SSA) records.  In response to a request for these records, SSA notified VA in February 2008 that the Veteran's SSA records had been destroyed pursuant to SSA's record retention schedule.  The RO formally determined in March 2008 that the Veteran's SSA records were not available for review and any further attempt to obtain them would be futile.  The Board agrees.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for a lumbosacral spine disability, an examination is not required.  With respect to the reopened service connection claim for generalized arthritis, the Board notes that there is no competent evidence, other than the Veteran's statements, which indicates that generalized arthritis may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The Veteran has been provided VA examinations which addressed the current nature and severity of his service-connected disabilities.  The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claims

In September 2003, the Board denied, in pertinent part, the Veteran's claims of service connection for a lumbosacral spine disability and for generalized arthritis.  In November 2004, the RO, denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder.   A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  As noted in the Introduction, the Veteran did not initiate an appeal of the September 2003 Board decision and it became final.  As also noted in the Introduction, although the Veteran timely disagreed with the November 2004 rating decision, he failed to perfect a timely appeal and this rating decision became final.

The claims of service connection for a lumbosacral spine disability, generalized arthritis, and for an acquired psychiatric disability other than PTSD, to include anxiety disorder, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims for a lumbosacral spine, generalized arthritis, and for an acquired psychiatric disability other than PTSD, to include anxiety disorder, on a VA Form 21-4138 which was date stamped as received by the RO on March 19, 2007.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for a lumbosacral spine disability and for generalized arthritis, the evidence before VA at the time of the prior final Board decision in September 2003 consisted of the Veteran's service treatment records, his post-service VA and private treatment records, and his lay statements.  The Board found in September 2003 that, although the Veteran currently experienced a lumbosacral spine disability (which was characterized as low back pain, degenerative disc disease, lumbar spondylosis, and osteoarthritis), there was no medical nexus linking this disability to active service or any incident of service.  See Board decision dated September 16, 2003, at pp. 7.  The Board also found that, although the Veteran had experienced generalized arthritis since his service separation, it was not related to active service or any incident of service and had not been present within the first post-service year.  Id., at pp. 8; see also 38 C.F.R. §§ 3.307, 3.309.  Thus, these claims were denied.

The newly received evidence includes additional voluminous post-service VA and private treatment records and the Veteran's lay statements.  This evidence shows that the Veteran continues to be treated as an outpatient by VA for both a lumbosacral spine disability and for generalized arthritis.  For example, on VA outpatient treatment in December 2003, the Veteran complained of polyarthralgia.  Musculoskeletal examination showed an intact range of motion, adequate muscle tone, and no deformities.  The assessment included osteoarthritis, lumbar spondylosis, and degenerative disc disease.

In February 2004, the Veteran complained of chronic low back pain.  He reported that "[he] was in his usual state of health," ambulated freely, and independent in his activities of daily living "until one year ago" when he experienced sacrococcal pain.  He rated his pain as 6/10 on a pain scale (with 10/10 being the worst imaginable pain).  He described his pain as stabbing, constant, and without radiation to his upper back or legs.  His low back pain was improved moderately with anti-inflammatory drugs.  He had difficulty with prolonged sleeping and sitting due to pain.  He ambulated without assistance.  Physical examination of his back showed no edema, erythema, warmth or palpable or visible masses on the sacral area, tenderness to palpation in the lower sacral-coccigial bone, no pain on the sacroiliac joint or sciatic notch, no trigger points, negative straight leg raising, hamstring tightness, decreased sensation, and 5/5 motor strength.  X-rays of the sacroiliac joint and sacrum suggested left-sided sacroilitis and showed vascular calcifications.  The assessment was sacral and coccyx pain for the previous year which could be explained by a history of hemorrhoids.

In April 2004, no relevant complaints were noted.  Musculoskeletal examination showed an intact range of motion, adequate muscle tone, and no deformities.  The assessment included osteoarthritis, lumbar spondylosis, and degenerative disc disease.

In an April 2009 letter, N.A.O., M.D., stated that the Veteran's complaints included back pain and "arthritis problems in all of his body."  The Veteran reported experiencing daily back pain and "limitations of movement in all of these articulations due to momentarily sharp pain with no apparent reason."  He was unable to tolerate prolonged standing or sitting.  He also needed a cane to ambulate.  Dr. N.A.O. stated that it was "more probable than not" that the Veteran's arthritis was a result of in-service trauma.

With respect to the Veteran's application to reopen a previously denied claim of service connection for a lumbosacral spine disability, the Board notes that the evidence which was of record in September 2003 indicated that the Veteran's lumbosacral spine disability was not related to active service.  Despite the Veteran's assertions, a review of the competent evidence submitted since September 2003 also does not show that his lumbosacral spine disability is related to active service.  The Board also observes that the presence of a mere symptom (such as back pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   The newly submitted evidence further does not demonstrate that any current lumbosacral spine disability could be attributed to active service.  The Board observes in this regard that, although it appears that Dr. N.A.O. provided an opinion in April 2009 relating the Veteran's generalized arthritis to active service, she did not provide any nexus opinion concerning the contended etiological relationship between the Veteran's lumbosacral spine disability and active service and noted only that he had complained of back pain.  The Board finds that, although the evidence received since September 2003 is new, in that it has not been submitted previously to agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision which showed that the Veteran's lumbosacral spine disability was not related to active service.  Thus, the Board also finds that the evidence received since the September 2003 Board decision denying the Veteran's service connection claim for a lumbosacral spine disability does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating it.  

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for a lumbosacral spine disability.  Unlike in Shade, there is no evidence in this case - either previously considered in the September 2003 Board decision or received since that decision became final - which demonstrates that any current lumbosacral spine disability could be attributed to active service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for a lumbosacral spine disability.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for a lumbosacral spine disability is not reopened.

With respect to the Veteran's service connection claim for generalized arthritis, the Board notes that the evidence which was of record in September 2003 did not indicate that the Veteran's arthritis could be attributed to active service.  The newly submitted medical evidence suggests the presence of arthritis which could be attributable to active service.  The Board observes in this regard that, in Shade, the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since September 2003 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for generalized arthritis and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for generalized arthritis is reopened.

With respect to the Veteran's application to reopen a claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder, the evidence before VA at the time of the prior final rating decision in November 2004 consisted of the Veteran's service treatment records, his post-service VA and private treatment records, and his lay statements.  The RO noted that, although the Veteran had been diagnosed as having anxiety disorder following VA examination in October 2004, the VA examiner opined that this disability was not related to active service.  Thus, the claim was denied.

The newly received evidence includes the Veteran's voluminous post-service VA and private treatment records and lay statements.  All of this evidence is to the effect that he currently experiences anxiety disorder which is related to active service.  For example, on VA examination in March 2007, no relevant complaints were noted.  The Veteran denied that any psychiatric symptoms had been present in the previous year and also denied receiving any current treatment for a mental disorder.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was married and lived with his wife although he described his family relationships as poor.  He had been married twice and had 4 children from his first marriage and 2 children from his current marriage.  He had "very few" social relationships.  He denied any suicidal or homicidal ideation.  Mental status examination of the Veteran showed he was clean, neatly groomed, unremarkable psychomotor activity, an inability to do serial 7's, full orientation, unremarkable thought process and thought content, no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks, good impulse control, an ability to maintain minimum personal hygiene, no problems with activities of daily living, and normal memory.  The diagnosis was anxiety disorder, not otherwise specified, by history.

In her April 2009 letter, Dr. N.A.O. stated that the Veteran's complaints included "pervasive anxiety and worry."  She also stated that, due to the Veteran's "conditions and limitations and impairment in social functioning," he experienced anxiety.  The Veteran was restless, easily fatigued, irritable, and had memory problems and difficulty concentrating.  She opined that it was "more probable than not" that the Veteran's anxiety was related to active service.

With respect to the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include anxiety disorder, the Board notes that the evidence which was of record in November 2004 did not indicate that the Veteran's anxiety disorder could be attributed to active service.  The newly submitted medical evidence suggests the presence of anxiety disorder which could be attributable to active service.  The Board observes in this regard that, in Shade, the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since November 2004 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder, and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder, is reopened.

Having reopened the Veteran's previously denied claims of service connection for generalized arthritis and for an acquired psychiatric disability other than PTSD, to include anxiety disorder, the Board will proceed to adjudicate them on the merits.

Service Connection Claims

The Veteran contends that he incurred generalized arthritis, PTSD, an acquired psychiatric disability other than PTSD, to include anxiety disorder, kidney disease, and urinary incontinence during active service.  He alternatively contends that he experiences current disability due to generalized arthritis, an acquired psychiatric disability, PTSD, kidney disease, and urinary incontinence which is related to active service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Anxiety Disorder and Urinary Incontinence

The Board finds that the evidence supports granting the Veteran's service connection claims for an acquired psychiatric disability other than PTSD, to include anxiety disorder, and for urinary incontinence.  The Veteran has contended that he incurred both of these disabilities during active service, including while in combat in Korea.  The Veteran's service personnel records show that he served in Korea during the Korean Conflict and was wounded by the enemy.  Thus, although the Veteran's service treatment records do not show that he complained of or was treated for either anxiety disorder or urinary incontinence during active service, as a combat Veteran, his lay statements alone are sufficient to establish that he experienced both of these disabilities during his active combat service in Korea.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The competent post-service evidence also supports the Veteran's assertions concerning the contended etiological link between an acquired psychiatric disability other than PTSD, to include anxiety disorder, urinary incontinence, and active service.  This evidence establishes that both of these disabilities currently experienced by the Veteran are related to active service.  For example, on private psychiatric evaluation in November 2003, the Veteran's complaints included anxiety, "hyperalertness," irritability, insomnia, flashbacks, panic attacks "several times a week," low energy level, depression, nightmares, and hypervigilance.  The Veteran also reported that he "gets no pleasure from life.  He is very distressed, and cannot concentrate."  He reported further that "his personality has changed dramatically."  The Veteran stated that he had served in the Korean Conflict and "suffered life threatening events and developed emotional problems" following active service.  The Veteran had been married twice and his current marriage had lasted for 36 years.  He had 4 children from his first marriage and 2 children from his current marriage.  "[The Veteran] spends the day at home restless and distressed...He does not socialize."  Mental status examination of the Veteran showed he was casually dressed "and seems anxious and depressed," with depressed speech, "no bizarre mannerisms," no auditory or visual hallucinations, reported feelings of worthlessness and low self-esteem, an "occasional death wish," occasional suicidal ideation, orientation to person and place but "difficulty with dates," fair memory with "difficulty remembering significant information," easily distracted, short attention span, and no insight.  The private psychiatrist opined that the Veteran's chronic severe anxiety disorder was related to the "traumatic events suffered" during active service in the Korean Conflict.  "His psychiatric problems are directly related to his negative experience while in Korea."  The diagnosis was chronic severe anxiety disorder with panic attacks.  

On VA examination in June 2004, the Veteran's complaints included sporadic nighttime enuresis in which he lost control of his urinary continence.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any lethargy, weakness, anorexia, weight loss or gain, urinary frequency, hesitancy, decreased force of stream, dysuria, recurrent urinary tract infections, renal colic, bladder stones, acute nephritis, or malignancy of the urinary tract.  The Veteran had been unable to have sexual intercourse for 14 years due to diabetes mellitus.  Physical examination showed full orientation, no circumcision, no penis lesions, and no deviations with adequate size, bilateral distended testicles, soft epididymis bilaterally without masses, bilateral spermatic cords without masses, no palpable rectal masses, slightly increased sphincter tone, grade 2/4 prostate that was soft without nodule, and non-palpable seminal vesicles.  Both testicles were of adequate size and consistency.  There was no evidence of testicular atrophy.  The VA examiner opined that the Veteran's enuresis was related to an in-service injury.  The diagnoses included enuresis.

On VA examination in October 2004, the Veteran's complaints included occasional anxiety, irritability, tension, and insomnia.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  This examiner stated that the Veteran's reported symptoms "are transient and expectable responses to psychosocial stressors of daily living."  This examiner also stated that a review of the Veteran's post-service treatment records showed that he had been diagnosed as having anxiety disorder in 1996 "and the first signs of illness were in 1999."  The Veteran reported both of his marriages and having 6 children total.  He was living with his second wife in a home he owned.  He denied any marital or family problems.  Mental status examination of the Veteran showed he was appropriately dressed, adequate hygiene, "alert and in contact with reality," no psychomotor retardation or agitation, no tics, tremors, or abnormal involuntary movement, coherent and logical thought process, no looseness of associations, no disorganized speech, no delusions or hallucinations, no phobias, obsessions, panic attacks, or suicidal ideation, full orientation, intact memory, fair insight, no impairment of thought process or communication, no inappropriate behavior, and an ability to maintain the activities of daily living.  The VA examiner stated that there was "no clinical evidence to establish a diagnosis of panic disorder."  This examiner also stated that the objective evidence showed that the Veteran's anxiety disorder had its onset in 1996 when he first sought treatment from a private clinician.  He opined that the Veteran's anxiety disorder was not secondary to a service-connected disability.  The diagnosis was anxiety disorder, not otherwise specified.

The evidence shows that the Veteran currently experiences anxiety disorder and urinary incontinence (or enuresis) that are related to active service.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 603 (29th ed. 2000) (defining enuresis as urinary incontinence).  He has reported consistently in lay statements that he incurred both of these disabilities while on active combat service in Korea.  The Veteran's service personnel records confirm that he served in combat in Korea.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  The post-service VA treatment records demonstrate that the Veteran has been diagnosed as having anxiety disorder and urinary incontinence due to his combat experiences in Korea.  In summary, the Board finds that the evidence supports granting service connection for anxiety disorder and urinary incontinence.

Arthritis, PTSD, and Kidney Disease

The Board also finds that the preponderance of the evidence is against the Veteran's claims of service connection for generalized arthritis, PTSD, and for kidney disease.  The Veteran has contended that he incurred each of these disabilities during active service, including while in combat in Korea.  Although the Veteran's lay statements alone are sufficient to establish that he experienced generalized arthritis, PTSD, and kidney disease during his acknowledged combat service in Korea, more is required in the form of medical nexus evidence establishing an etiological link between these disabilities and active service in order to establish service connection.  Id.  In this case, the competent evidence does not support the Veteran's assertions concerning an etiological link between generalized arthritis, PTSD, or kidney disease and active service.  

In a September 1995 letter, F.M.C., M.D., stated that the Veteran experienced osteoarthritis "of hands."

On VA outpatient treatment in March 2002, the Veteran complained of multiple joint pain.  The assessment included arthralgia.

In January 2003, the Veteran's complaints included arthritis and joint pain or swelling although he also reported that he was "feeling well."  The assessment included osteoarthritis.

Following VA examination in June 2004 (discussed above), the VA examiner opined that, with the exception of enuresis (or urinary incontinence), the Veteran "has no other kidney or genitourinary condition related to his military service."

On VA PTSD examination in March 2007, the Veteran denied any psychiatric symptoms in the previous year or receiving any past or current treatment for a psychiatric disorder.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that, despite the Veteran's assertion that he had never received psychiatric care, a review of the claims file showed that he had been treated by a private psychiatrist since 1996.  The Veteran identified his in-service stressor as receiving wounds in the left arm, right leg, and burns in several areas while in combat in Korea.  No symptoms of persistent re-experiencing of the traumatic event were present.  No remissions were reported.  The VA examiner concluded that the Veteran met the DSM-IV criterion for PTSD stressors.  This examiner also concluded that, nevertheless, the Veteran did not met the PTSD symptom criteria for "avoidance of the stimulus, for re-experiencing the traumatic event, nor for hyperarousal."  The Veteran's Global Assessment of Functioning (GAF) score was 70, indicating some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  This VA examiner stated that no other mental disorder other than anxiety disorder, not otherwise specified, by history was found at this examination.

The Board acknowledges the Veteran's assertions that his generalized arthritis, PTSD, and kidney disease are related to active service.  The competent evidence does not support these assertions, however.  It shows instead that the Veteran does not experience any current disability due to kidney disease or PTSD which could be attributed to active service.  After reviewing the Veteran's complete claims file and conducting a physical examination, the June 2004 VA examiner specifically opined that, with the exception of urinary incontinence, the Veteran did not experience any other kidney disability (to include kidney disease) which was attributable to active service or any incident of service.  No diagnosis of PTSD was rendered following VA psychiatric examination in October 2004.  At that time, the VA examiner specifically found that no other mental disorder other than anxiety disorder was present.  Similarly, although the March 2007 VA examiner found that the Veteran met the PTSD stressor criterion in the DSM-IV, he did not meet all of the criteria for a diagnosis of PTSD.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability. The Board has considered whether the Veteran experienced either PTSD or kidney disease at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of either PTSD or kidney disease at any time during the pendency of this appeal.  In summary, the Board finds that service connection for PTSD and for kidney disease is not warranted.

The Board also acknowledges that, in her April 2009 letter, Dr. N.A.O. opined that the Veteran's arthritis was related to active service.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

It appears that Dr. N.A.O.'s April 2009 opinion is based entirely on the Veteran's complaints of arthritis since active service.  It is not clear whether Dr. N.A.O. had access to or reviewed the Veteran's claims file prior to rendering her opinion although the Board acknowledges that review of the claims file is not determinative of the probative value of a medical nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A careful reading of Dr. N.A.O.'s April 2009 opinion suggests that she merely recorded the Veteran's complaints and then provided an opinion relating these complaints to active service.  Accordingly, to the extent that Dr. N.A.O.'s opinion is based entirely on the Veteran's reported medical history and complaints of arthritis, the Board finds that it is not probative on the issue of whether the Veteran's generalized arthritis is related to active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his generalized arthritis is related to active service.  Thus, the Board finds that service connection for generalized arthritis is not warranted.

The Veteran also is not entitled to service connection for generalized arthritis on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The competent evidence does not show, and the Veteran does not contend, that he experienced generalized arthritis the first post-service year (i.e., by March 1955) such that service connection for generalized arthritis is warranted on a presumptive service connection basis.  It appears that the Veteran first experienced arthritis several decades after his service separation.  Thus, the Board finds that service connection for generalized arthritis is not warranted on a presumptive basis. 

Lay Evidence

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of generalized arthritis, PTSD, and kidney disease have been continuous since service.  He asserts that he continued to experience symptoms relating to generalized arthritis (pain and swelling in the joints), PTSD, and kidney disease after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of generalized arthritis, PTSD, and kidney disease since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disabilities began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be normal psychiatrically.  His urinalysis was negative.  Although traumatic arthritis was found at this examination, it was attributed to the Veteran's in-service shell fragment wounds to the left hand and right ankle and not to generalized arthritis.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to generalized arthritis, PTSD, or for kidney disease for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1954) and initial reported symptoms related to generalized arthritis in approximately 1995 (a 41-year gap).  The Board also emphasizes the multi-year gap between service discharge in 1954 and initial reported psychiatric symptoms in approximately 1996 (a 42-year gap).  The Board finally emphasizes the multi-year gap between service discharge in 1954 and initial reported symptoms related to kidney disease in approximately 2004 (a 60-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including shell fragment wounds to the left hand and right ankle and left ear tympanic membrane perforation.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to generalized arthritis, PTSD, or kidney disease.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with Dr. F.M.C. after service in September 1995, he did not report the onset of arthritis symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Similarly, when the Veteran was seen for VA examinations in October 2004 and in March 2007, he did not report the onset of PTSD symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  The Veteran specifically denied in March 2007 that he ever had been treated for any psychiatric problems although the VA examiner noted that this assertion was not supported by a review of the claims file which showed treatment beginning in approximately 1996.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his generalized arthritis, PTSD, or kidney disease began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Rating Claims for Shell Fragment Wounds

The Veteran contends that his service-connected shell fragment wounds of the left hand and right ankle are more disabling than currently evaluated.  He specifically contends that these service-connected disabilities are totally disabling.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected shell fragment wound of the left hand currently is evaluated as 60 percent disabling effective October 20, 1995, by analogy to 38 C.F.R. § 4.124a, DC 8599-8516 (other disease of the peripheral nerves-paralysis of the ulnar nerve).  See 38 C.F.R. § 4.124a, DC 8599-8516 (2011).  A maximum 60 percent rating is assigned under DC 8516 for paralysis of the ulnar nerve (on the major, or dominant, side of the body) that is complete or the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and weakened flexion of the wrist.  Id.

The Veteran's service-connected shell fragment wound of the right ankle currently is evaluated as 20 percent disabling effective February 2, 2001, by analogy to 38 C.F.R. § 4.71a, DC 5271 (limited motion of the ankle).  See 38 C.F.R. § 4.71a, DC 5271 (2011).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2011).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 60 percent for a shell fragment wound of the left hand on an extraschedular basis.  The Board notes initially that a 60 percent rating is the maximum disability rating that can be assigned under DC 8516.  See 38 C.F.R. § 4.124a, DC 8516 (2011).  The Board also notes initially that DC 8516 relates to paralysis of the ulnar nerve.  The competent evidence does not show, and the Veteran does not contend, that his service-connected shell fragment wound of the left hand affects other peripheral nerves than the ulnar nerve.  Accordingly, consideration cannot be given to other DC's for evaluating other peripheral nerves.  Given the foregoing, the Board is left to consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected shell fragment wound of the left hand.  38 C.F.R. § 3.321 (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected shell fragment wound of the left hand is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected shell fragment wound of the left hand.  This is especially true because the 60 percent rating currently assigned for the Veteran's shell fragment wound of the left hand effective October 20, 1995, contemplates complete paralysis of the ulnar nerve.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has been retired throughout the pendency of this appeal.  He reported at his most recent VA examination for a shell fragment wound of the left hand that he had retired because he was eligible to retire due to his age or the duration of his former employment.  He did not indicate, and the competent evidence does not show, that he was hospitalized for treatment of his service-connected shell fragment wound of the left hand at any time during the pendency of this appeal.  In light of the above, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In summary, the Board finds that the claim for a disability rating greater than 60 percent for shell fragment wound of the left hand on an extraschedular basis is denied.

The Board also finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 20 percent for a shell fragment wound of the right ankle.  The Board notes initially that, because the Veteran is in receipt of the maximum disability rating available under DC 5271 for his service-connected shell fragment wound of the right ankle, it must consider other potentially applicable DC's for evaluating ankle disabilities.  See 38 C.F.R. § 4.71a, DC 5271 (2011).  The competent evidence does not show, however, that the Veteran's service-connected shell fragment wound of the right ankle is manifested by ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees or in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity such that a disability rating greater than 20 percent is warranted under DC 5270 (the only potentially applicable DC for evaluating ankle disabilities with ratings higher than 20 percent found in the Rating Schedule).  See 38 C.F.R. § 4.71a, DC 5270 (2011).  

VA x-rays of the right ankle taken in November 2002 showed evidence of an old healed fracture involving the junction of the middle and distal third of the right tibia and metallic fragments projecting over the distal tibia diametaphysis.

On VA examination in August 2009, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was unable to stand for more than a few minutes and was able to walk 1/4 mile.  He also used a cane intermittently but frequently.  Physical examination showed a normal gait, no evidence of abnormal weight bearing, no inflammatory arthritis, right ankle tenderness, no right ankle instability, no tendon abnormality in the right ankle, no right ankle angulation, and no joint ankylosis.  Range of motion testing of the right ankle showed dorsiflexion to 12 degrees and plantar flexion from 0 to 40 degrees.  There was no objective evidence of pain with active motion of the right ankle.  Although there was objective evidence of pain following repetitive motion of the right ankle, there also was no additional limitation of motion.  X-rays of the right ankle showed mild osteopenia, calcific enthesopathy at the calcaneal bone, and metallic fragments in the soft tissue.  The diagnoses included right distal tibia (ankle) fracture residuals.

The Board acknowledges the Veteran's assertions that his service-connected shell fragment wound of the right ankle is more disabling than currently evaluated.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran continues to complain of right ankle pain, there is no evidence of ankylosis in the right ankle such that an increased rating is warranted under the DC's for evaluating ankle disabilities.  See, for example, 38 C.F.R. § 4.71a, DC 5270.  The August 2009 VA examiner specifically found no right ankle joint ankylosis on physical examination of the Veteran.  There also was no additional limitation of motion on repetitive range of motion testing although the Veteran's right ankle had limited dorsiflexion and nearly full plantar flexion.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to a disability rating greater than 20 percent for a shell fragment wound of the right ankle.  Thus, the Board finds that the criteria for a disability rating greater than 20 percent for a shell fragment wound of the right ankle are not met.  See 38 C.F.R. § 4.71a, DC 5271 (2011).

The Board also finds that the evidence supports assigning a 10 percent rating, and no higher, for a scar associated with his service-connected shell fragment wound of the right ankle.  The competent evidence shows that, on VA examination in July 2004, the Veteran's complaints included a worsening right ankle and a painful and swollen right ankle scar which limited motion and caused giving way of the right leg and falls.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed a superficial circular shaped depressed scar measuring approximately 1 centimeter (cm) in diameter on the medial aspect of the right leg just about the malleolus associated with a skin defect causing a bulge above the scar "to which the [Veteran] refers as an area of swelling and pain," tenderness to palpation of the right ankle scar, no adherence except for the depressed region of the right leg scar, irregular skin on the right ankle scar with slight skin atrophy, no instability or skin breakdown, no inflammation, edema, or keloid formation, normal skin tone, and no induration or inflexibility of skin.  The VA examiner stated that the Veteran's right ankle scar caused a skin tissue defect but "does not involve muscle motion and function."  The Veteran's right ankle movement "is well compensated by the rest of the muscle movements and he has adequate functional active range of motion of the right ankle as well as functional strength of the right distal extremity."  The VA examiner concluded that the Veteran's right ankle scar was symptomatic.  The assessment was residuals of scars.

The Veteran has reported consistently that he experienced pain in his right ankle as a result of his service-connected shell fragment wound.  The competent evidence demonstrates that this pain is due to a scar associated with the Veteran's service-connected shell fragment wound of the right ankle.  The Board observes in this regard that DC 7804 provides a minimum 10 percent rating for a painful scar.  See 38 C.F.R. § 4.118, DC 7804 (2011).  Given the Veteran's contentions, the Board finds that the criteria for a separate 10 percent rating, and no higher, for a scar associated with the Veteran's service-connected shell fragment wound of the right ankle have been met.  Id.

Higher Initial Rating for Left Ear Tympanic Membrane Perforation

The Veteran finally contends that his service-connected left ear tympanic membrane perforation is more disabling than currently evaluated.  

In addition to the laws and regulations discussed above governing increased rating claims, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected left ear tympanic membrane perforation currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.87, DC 6211 (2011).  A maximum zero percent rating is assigned under DC 6211 for perforation of the tympanic membrane.  Because the Veteran currently is in receipt of the maximum disability rating for his service-connected left ear tympanic membrane perforation, the Board must determine whether he is entitled to an initial compensable rating for his service-connected left ear tympanic membrane perforation under other potentially applicable DC's for evaluating ear disabilities.  

A 10 percent rating is available under DC 6204 for peripheral vestibular disorders manifested by occasional dizziness.  A maximum 30 percent rating is available under DC 6204 for peripheral vestibular disorders manifested by dizziness and occasional staggering.  A Note to DC 6204 indicates that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this DC.  See 38 C.F.R. § 4.87, DC 6204 (2011).  A 10 percent rating is assigned under DC 6210 for chronic otitis externa manifested by swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  See 38 C.F.R. § 4.87, DC 6210 (2011).

The Board finally finds that the preponderance of the evidence is against assigning an initial compensable rating for left ear tympanic membrane perforation.  The Veteran has contended that his left ear tympanic membrane perforation is more disabling than currently evaluated.  The competent evidence does not support his assertions, however.  It shows instead that the Veteran does not experience any compensable disability as a result of his service-connected left ear tympanic membrane perforation such that an initial compensable rating is warranted for this disability.  The Veteran's service treatment records show that his left ear tympanic membrane was perforated at the same time that he received shell fragment wounds to the right ankle and left hand during active combat service in Korea.  

The competent post-service evidence also does not support assigning an initial compensable rating for the Veteran's service-connected left ear tympanic membrane perforation.  For example, on VA outpatient treatment in April 2007, the Veteran complained of recurrent left ear discharge.  Objective examination of the ears showed purulent discharge in the left ear and a retracted tympanic membrane with pinpoint perforation.  The impression was chronic suppurative mastoiditis of the left ear.

On VA ear disease examination in April 2011, no relevant complaints were noted.  A history of left ear tympanic membrane perforation was noted.  No ear neoplasm was noted.  Physical examination showed no auricle deformity, no edema, scaling, or discharge in the external ear canal, a healed tympanic membrane perforation in the left ear, no mastoids, no active ear disease present, no infections of the middle or inner ear, no aural polyps, and no peripheral vestibular disorders.  The impressions included a healed tympanic membrane perforation in the left ear and a normal tympanogram.

The Board acknowledges the Veteran's assertions that his service-connected left ear tympanic membrane perforation is more disabling than currently evaluated.  The competent evidence does not support these assertions.  It shows instead that, although the Veteran experienced a left ear tympanic membrane perforation when he was wounded in combat in Korea more than 5 decades ago, this perforation is healed and results in no compensable disability.  The Board also acknowledges that the Veteran currently is in receipt of the maximum zero percent disability rating available for tympanic membrane perforation under the Rating Schedule.  See 38 C.F.R. § 4.87, DC 6211 (2011).  The competent evidence does not show that the Veteran experiences any other left ear disability as a result of his service-connected left ear tympanic membrane perforation such that it can be evaluated under other potentially applicable DC's for evaluating ear disabilities.  The Board notes in this regard that service connection currently is in effect for tinnitus, evaluated as 10 percent disabling effective April 18, 1996, and for bilateral hearing loss, evaluated as 20 percent disabling effective May 27, 2009.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for left ear tympanic membrane perforation.  In summary, the Board finds that the criteria for an initial compensable rating for left ear tympanic membrane perforation have not been met.  Id.

The Board also finds that consideration of additional staged ratings for the Veteran's service-connected left ear tympanic membrane perforation is not warranted.  See Fenderson, 12 Vet. App. at 119.  As outlined above, the competent evidence demonstrates that the Veteran's service-connected left ear tympanic membrane perforation has been essentially the same throughout the pendency of this appeal.  Thus, consideration of additional staged ratings is not warranted.  Id.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected shell fragment wound of the right ankle or his left ear tympanic membrane perforation.  38 C.F.R. § 3.321; Barringer, 22 Vet. App. at 243-44.  As noted above, the Veteran currently is in receipt of the maximum schedular rating available for his service-connected left ear tympanic membrane perforation effective November 30, 2009.  See 38 C.F.R. § 4.87, DC 6211 (2011).

As noted above, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd, 9 Vet. App. at 94.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected shell fragment wound of the right ankle and his left ear tympanic membrane perforation are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of these disabilities.  This is especially true because the 20 percent rating currently assigned for the Veteran's shell fragment wound of the right ankle effective February 2, 2001, contemplates moderate disability and the zero percent rating currently assigned for the Veteran's service-connected left ear tympanic membrane perforation effective November 30, 1999, contemplates no disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has been retired throughout the pendency of this appeal.  He did not indicate, and the medical evidence does not show, that he was hospitalized frequently for treatment of either his shell fragment wound of the right ankle or his left ear tympanic membrane perforation .  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 337; Shipwash, 8 Vet. App. at 227.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for a lumbosacral spine disability is not reopened.

As new and material evidence has been received, the previously denied claim of service connection for generalized arthritis is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for generalized arthritis is denied.

As new and material evidence has been received, the claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder, is reopened.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for kidney disease is denied.

Entitlement to service connection for urinary incontinence is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating greater than 60 percent for a shell fragment wound of the left hand on an extraschedular basis is denied.

Entitlement to a disability rating greater than 20 percent for a shell fragment wound of the right ankle is denied.

Entitlement to a separate 10 percent rating, and no higher, for a scar associated with a service-connected shell fragment wound of the right ankle is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for left ear tympanic membrane perforation is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's TDIU claim can be adjudicated.  

The Veteran has contended that he is entitled to a TDIU.  He specifically contends that his service-connected disabilities preclude him from securing or maintaining substantially gainful employment.

The Veteran currently meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  The Board observes in this regard that the term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether a Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).

As outlined above, the Board has granted the Veteran's service connection claims for an acquired psychiatric disability other than PTSD, to include anxiety disorder, and for urinary incontinence in this decision.  The Board also has granted a separate 10 percent rating for a scar associated with the Veteran's service-connected shell fragment wound of the right ankle.  Because implementation of the Board's grant of these claims by the RO/AMC likely will impact the Veteran's TDIU claim, the Board finds that the TDIU claim is inextricably intertwined with these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Unfortunately, it is not clear from a review of the claims file whether, in fact, the Veteran is precluded from securing or maintaining substantially gainful employment solely as a result of his service-connected disabilities.  Although the Veteran was examined for purposes of determining his entitlement to a TDIU in May 2002, the VA examiner who saw and diagnosed him as having multiple disabilities (both service-connected and non-service-connected) did not provide any opinion as to the impact of the Veteran's service-connected disabilities on his employability.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Having reviewed the Veteran's May 2002 VA TDIU examination, the Board finds that it is inadequate for VA purposes.  See also 38 C.F.R. § 4.2 (2011).  Given the inadequate nature of the May 2002 VA examination, and given the length of time which has elapsed since this examination, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the impact of his service-connected disabilities on his employability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected residuals of a shell fragment wound of the left hand with post-traumatic arthritis, service-connected shell fragment wound of the left hand with marked flexion contracture of the ring finger, service-connected residuals of a shell fragment wound of the right ankle, service-connected bilateral hearing loss, service-connected post-traumatic arthritis of the left hand, service-connected tinnitus, service-connected puncture scars of both lower extremities and right buttock, service-connected left ear tympanic membrane perforation, and/or for service-connected scars with deep metal shell fragments of the right ankle in recent years.  Advise the Veteran not to submit duplicate copies of any records previously submitted.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

If any private treatment records obtained or any information provided by the Veteran in response to this remand request is in Spanish, then it must be translated in to English before proceeding with the development requested below.  A copy of all translations from Spanish to English completed in response to this remand request must be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the impact of his service-connected disabilities on his employability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical and occupational history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected residuals of a shell fragment wound of the left hand with post-traumatic arthritis, service-connected shell fragment wound of the left hand with marked flexion contracture of the ring finger, service-connected residuals of a shell fragment wound of the right ankle, service-connected bilateral hearing loss, service-connected post-traumatic arthritis of the left hand, service-connected tinnitus, service-connected puncture scars of both lower extremities and right buttock, service-connected left ear tympanic membrane perforation, and/or service-connected scars with deep metal shell fragments of the right ankle, alone or in combination, preclude him from securing or maintaining substantially gainful employment.  

The examiner is advised that neither the Veteran's non-service-connected disabilities nor his age may be considered in determining whether he is unemployable solely as a result of his service-connected disabilities.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's TDIU claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


